t c summary opinion united_states tax_court gregory k craig and aletha a craig petitioners v commissioner of internal revenue respondent docket no 9638-12s filed date aletha a craig pro_se rebecca j sable for respondent summary opinion chiechi judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursu- hereinafter all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure ant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in and accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure on petitioners’ federal_income_tax tax for their taxable years and respectively the issues remaining for decision are did petitioner aletha a craig engage in her horse activity during each of the years at issue with the objective of making a profit within the meaning of sec_183 we hold that she did not is petitioner aletha a craig liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we hold that she is background petitioner aletha a craig ms craig and respondent stipulated some of the facts in this case and those facts are so found at the time petitioners filed the petition they resided in virginia petitioner gregory k craig mr craig did not sign the stipulation of facts between respondent and ms craig the supplemental stipulation of facts between respondent and ms craig or the stipulation of settled issues between respondent and ms craig mr craig did not appear at the trial in this case and respondent filed a motion to dismiss for lack of prosecution as to him we shall grant that motion and shall enter a decision with respect to mr craig that is the same as the decision that we shall enter with respect to ms craig at all relevant times including during and the years at issue ms craig worked full time as a real_estate agent and mr craig worked full time at lockheed martin in manassas virginia as a so-called high voltage electrician engineer as of the time of the trial in this case ms craig had been a real_estate agent for approximately years during six of those years ms craig worked for a builder and spent her time marketing and selling newly constructed houses that the builder had constructed in the geographical area in which she lived for at least each of the years through ms craig had a profit from her real_estate agent activity as of the time of the trial in this case ms craig had owned a rental prop- erty for about five years she reported a profit from that rental property for at least one of those years during ms craig also worked part time at h_r block under the supervision of a manager h_r block provided training to ms craig including classes when she worked for that company before ms craig’s interest in horses was limited strictly to riding them and studying researching and reading about them ms craig who grew up among farms started riding horses at a young age and developed a love of horses as a child ms craig’s lifetime love of and interest in horses extended beyond riding she worked on several school projects on various horses and different breeds she read books did research including online research about horses and the different breeds of horses attended certain expositions in different geographic areas on different horse breeds and was involved with certain horse activities of 4-h organizations she also discussed with friends and acquaintances who owned horses their respective experiences with their horses and different horse-related topics in date petitioners purchased approximately acres of farm property in front royal virginia petitioners’ daughter began riding when she was seven years old she took riding lessons and showed horses in certain english-style horse competitions on date at one of the competitions in which petitioners’ daughter was competing petitioners purchased for dollar_figure their first horse a so- after graduating from high school ms craig started college in a nursing program but did not finish that program petitioners’ daughter has ridden horses in certain 4-h competitions which increased the visibility of the horses that petitioners acquired discussed below however the horses ridden in those competitions did not earn merit points that would have increased their value as is the case in international horse shows called paint horse named spooks snow chief chief and built a horse stall for chief in petitioners also prepared the land on which their personal_residence was located by inter alia clearing five acres of the approximately acres of farm property that they had purchased in date building a fence including different paddocks installing electric fencing on two paddocks and building a barn or horse stable with two stalls part of the barn was used as a garage in which tractors tractor implements tools and the like were stored in addition to chief acquired in petitioners acquired seven horses three in two in and two in the names of all of the horses that petitioners had owned as of the time of the trial in this case and certain pertinent information regarding those horses are shown below ms craig is particularly interested in the so-called paint breed of horses the remaining five acres consist of a wooded area on which petitioners had made no improvements as of the time of the trial in this case name acquisition_date spooks snow chief acquisition price dollar_figure disposition date -- bbr rysketta doc riskey’s brave spirit versus up in smoke-buckey graham cracker fancey fannie j bow big_number -0- -0- -0- -- -- -- type of horse medicine hat paint gelding perlino paint mare paint stallion tobiano paint stallion stallion paint gelding quarter paint mare paint gelding registered miniature -- bbr rysketta doc was pregnant when petitioners acquired her bbr rysketta doc gave birth to a horse that petitioners named riskey’s brave spirit see supra note petitioners gave away graham cracker on a date not established by the record petitioners exchanged fancey for a horse named fannie see supra note in addition to exchanging fancey for fannie petitioners paid dollar_figure for fannie see supra note petitioners received dollar_figure when they disposed of fannie in considering acquiring the horses listed above ms craig consulted with a friend a horse trainer certain 4-h members and certain local horse breeding specialists since acquiring the three stallions and the three geldings listed above ms craig has exercised and ridden all of them on a regular basis petitioners’ daugh- ter also has ridden one of the geldings on a regular basis and their son has ridden another gelding from time to time as of the time of the trial in this case ms craig did not intend to sell the one mare the three stallions and one of the three geldings that petitioners owned at all relevant times including during the years at issue most of ms craig’s horse activity was conducted by ms craig with occasional help from mr craig and their two minor children at all relevant times including during the years at issue ms craig spent on the average to hours a week working in her horse activity and to hours a week working as a real_estate agent at all relevant times including during the years at issue ms craig did not keep a separate bank account for her horse activity instead she paid expenses relating to that activity from petitioners’ and or her personal bank accounts at all relevant times including during the years at issue ms craig did not have a written budget for her horse activity nor did she have at those times a written business plan that projected for example gross_receipts and expenses from her horse activity at all relevant times including during the years at issue ms craig did not seek any advice or retain anyone to assist her in determining how to maintain records for her horse activity in a businesslike fashion during the years at issue ms craig incurred various expenses in her horse activity that included expenses for hay and other feed fence and barn supplies veterinary costs boarding and training horses farrier costs transportation costs insurance premiums and personal_property_taxes at all relevant times including during the years at issue ms craig main- tained a horse activity ledger that she prepared at the end of each month in which she recorded the monthly expenses_incurred in that activity in preparing that ledger ms craig reviewed petitioners’ and or her personal checking account statements and separated the checks relating to her horse activity from the other checks in date respondent commenced an examination of petitioners’ taxable years and although at all relevant times including during the years at issue ms craig did not have a written business plan for her horse activity ms craig drafted after respondent’s examination began and provided to respondent on date a written business plan ms craig’s business plan and a horse activity log ms craig’s horse activity log that business plan stated finish installing the automatic waters and get electric to the barn finish interior walls stalls tack room feed storogage and electric in barn find pasture to rent for feeding to cut the current cost of sup- plementing w hay year round to bred stallion buckey to mare ritz for a foal in to take buckey to a couple of shows to earn points but mainly for advertisement finish training stallion spirit for handling advertise bucky spirit as studs for dollar_figure perfer to have them collected by the vet and send frozen sperm to client to artifically insiminate their mares this saves me the liability issues of caring for their mares during the breeding process looking for another good paint mare for breeding to spirit for another foal in these foals will be offered for sale at birth for the day they are weaned reproduced literally per breeding since ms craig prepared ms craig’s business plan around the end of date until the time of the trial in this case at the end of date ms craig had not started and or completed any of the items that she listed in that plan except item according to ms craig’s horse activity log ms craig’s work on her horse activity during the years at issue included cleaning stalls feeding horses cleaning water troughs handling animals for the farrier and for the veterinarian grooming horses exercising horses and buying and transporting hay and other supplies since until the time of the trial in this case ms craig had not in any way modified her horse activity or taken any_action in order to increase the likelihood that that activity would be profitable at all relevant times including during the years at issue petitioners were aware that by claiming ms craig’s horse activity as an activity in schedule f profit or loss from farming schedule f they would and did receive a tax_benefit the first tax_return return in which petitioners reported ms craig’s horse activity as an activity from farming in schedule f is their amended_return for their taxable_year that they filed in petitioners timely filed form_1040 u s individual_income_tax_return form_1040 for their taxable_year return petitioners submitted form 1040x amended u s individual_income_tax_return for that year which respondent did not process petitioners included with their return schedule f with respect to ms craig’s horse activity in which they reported that they had no gross_income and total expenses and a loss of dollar_figure for their taxable_year petitioners also reported in their return that they had wages salaries tips etc of dollar_figure taxable interest of dollar_figure ordinary dividends of dollar_figure taxable refunds credits or offsets of state_and_local_income_taxes of dollar_figure business income or loss of dollar_figure from schedule c profit or loss from business schedule c rental real_estate royalties partnerships s_corporations trusts etc of dollar_figure from schedule e supplemental income and loss schedule e and total income of dollar_figure for their taxable_year petitioners timely filed form_1040 for their taxable_year return petitioners included with their return schedule f with respect to ms craig’s horse activity in which they reported that they had no gross_income and total expenses of dollar_figure for their taxable_year petitioners also reported in their return that they had wages salaries tips etc of dollar_figure taxable inter- est of dollar_figure ordinary dividends of dollar_figure business income or loss of dollar_figure from schedule c rental real_estate royalties partnerships s_corporations trusts etc of dollar_figure from schedule e and total income of dollar_figure for their taxable_year petitioners reported in their return for each of their taxable years through the following losses from ms craig’s horse activity which except in computing total income in their return petitioners claimed a farm income or loss of only dollar_figure from schedule f for reasons not established by the record they did not claim in computing that total income the expenses totaling dollar_figure that they showed in schedule f as discussed below respondent disallowed in the notice_of_deficiency only dollar_figure of expenses claimed with respect to ms craig’s horse activity for petitioners’ taxable_year for taxable_year consisted entirely of the expenses that they claimed with respect to that activity for each of those years taxable_year gross_receipts expenses claimed -0- -0- dollar_figure -0- -0- -0- -0- dollar_figure big_number big_number big_number big_number big_number big_number loss claimed dollar_figure big_number big_number big_number big_number big_number big_number although ms craig and respondent stipulated that petitioners had reported in petitioners’ return gross_receipts of dollar_figure from her horse activity at trial she testified that she believed the reporting of those gross_receipts was an error see supra text note respondent issued a notice_of_deficiency notice to petitioners for their taxable years and in that notice respondent determined inter alia to disallow respective farm expenses and losses of dollar_figure and dollar_figure from sched- ules f with respect to ms craig’s horse activity that petitioners had claimed in their return and their return respondent also determined in the notice that petitioners are liable for each of their taxable years and for the accuracy-related_penalty under sec_6662 discussion ms craig bears the burden of proving that the determinations in the notice are erroneous see rule a 290_us_111 sec_183 sec_183 generally limits the amount of expenses that a taxpayer may deduct with respect to an activity_not_engaged_in_for_profit to the deductions provided in sec_183 sec_183 provides that deductions that would be allowable without regard to whether such activity is engaged in for profit are to be allowed sec_183 further indicates that deductions which would be allowable only if such activity is engaged in for profit are to be allowed but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable under sec_183 an activity is not engaged in for profit if it is an activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or sec_212 or sec_183 in the case of an activity which consists in major part of the breeding training showing or racing of horses if the gross_income derived from such ms craig does not argue that under sec_7491 the burden_of_proof has shifted to respondent with respect to the issue presented under sec_183 activity exceeds the deductions for any two of seven consecutive taxable years the activity is presumed to be engaged in for profit for purposes of sec_183 unless the commissioner establishes to the contrary sec_183 sec_1_183-1 income_tax regs because petitioners claimed losses for each of their taxable years when ms craig began her horse activity through the presump- tion under sec_183 does not apply in the instant case in determining whether an activity is engaged in for profit for purposes of sec_183 the taxpayer must show that he or she engaged in the activity with an actual and honest objective of making a profit e g 91_tc_371 78_tc_642 aff’d without opinion 702_f2d_1205 d c cir although the taxpayer’s expectation of a profit need not be reasonable he or she must have a good_faith objective of making a profit e g dreicer v commissioner supra 70_tc_715 aff’d on another issue 615_f2d_578 2d cir sec_1_183-2 income_tax regs the taxpayer bears the burden of proving the requisite intent e g 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir 59_tc_791 aff’d 495_f2d_1079 6th cir see dreicer v commissioner supra pincite whether a taxpayer engaged in an activity with the requisite profit objective is determined from all the facts and circumstances e g hulter v commissioner t c pincite 88_tc_464 72_tc_411 sec_1_183-2 and b income_tax regs more weight is given to objective facts than to the taxpayer’s mere statement of his or her intent e g dreicer v commissioner t c pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs lists the following nine factors that should normally be taken into account in determining whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profit if any which is earned the financial status of the taxpayer and the extent to which ele- ments of personal pleasure or recreation are involved the list of factors in the regulations is not exclusive and other factors may be considered in determining whether an activity is engaged in for profit no single factor is dispositive e g golanty v commissioner t c pincite sec_1_183-2 income_tax regs the determination of a profit objective does not depend on counting the number of factors that support each party’s position e g 70_tc_715 sec_1_183-2 income_tax regs because the parties argue their respective positions by addressing each of the factors listed in the regulations under sec_183 we shall follow the same approach here manner in which ms craig carried on her horse activity at all relevant times including during the years at issue ms craig did not keep a bank account for her horse activity instead she paid expenses relating to that activity from petitioners’ and or her personal bank accounts at all relevant times including during the years at issue ms craig did not have a written budget for her horse activity nor did she have at those times a written business plan that projected for example gross_receipts and expenses from her horse activity at all relevant times including during the years at issue ms craig did not seek any advice or retain anyone to assist her in determining how to maintain records for her horse activity in a businesslike fashion about six months after respondent’s examination of petitioners’ taxable years and began ms craig drafted and provided to respondent on date a written business plan and a horse activity log since ms craig prepared ms craig’s business plan around the end of date until the time of the trial in this case at the end of date ms craig had not started and or completed any of the items that she listed in that plan since when ms craig commenced her horse activity until the time of the trial in this case she had not in any way modified that activity or taken any_action in order to increase the likelihood that her horse activity would be profit- able on the instant record we find that factor in sec_1_183-2 income_tax regs does not support ms craig’s position that she engaged in her horse activity with an actual and honest objective of making a profit expertise of ms craig or her advisors before ms craig’s interest in horses was limited strictly to riding them and studying researching and reading about them ms craig who grew up among farms started riding horses at a young age and developed a love of horses as a child ms craig’s lifetime love of and interest in horses extended beyond riding she worked on several school projects on various horses and different breeds she read books did research including online research about horses and the different breeds of horses attended certain expositions in different geographic areas on different horse breeds and was involved with certain horse activities of 4-h organizations she also discussed with friends and acquaintances who owned horses their respective experiences with their horses and different horse-related topics we found ms craig’s testimony regarding her reading and research about horses her attendance at certain horse expositions and certain 4-h horse activities and her discussions with friends and acquaintances who owned horses of their respective experiences with their horses and different horse-related topics to be general vague and or conclusory we do not know from ms craig’s testimony or otherwise from the record the specifics of the research if any that she has done on horse breeding the specifics of the advice if any that she has received about horse breeding or what if anything she has done to apply any such research and any such advice in her alleged horse-breeding activity in an effort to make that activity profitable moreover the record does not establish that ms craig ever attempted to breed any of the two mares or the three stallions that petitioners acquired over the period through nor does the record establish why petitioners acquired three geldings which obviously cannot be used to breed on the instant record we find that factor in sec_1_183-2 income_tax regs does not support ms craig’s position that she engaged in her horse activity with an actual and honest objective of making a profit time and effort expended by ms craig during and the years at issue ms craig worked full time as a real_estate agent and mr craig worked full time at lockheed martin as a so- called high voltage electrician engineer during ms craig also worked part time at h_r block under the supervision of a manager at all relevant times including during the years at issue most of ms craig’s horse activity was conducted by ms craig with occasional help from mr craig and their two minor children at those times ms craig spent on the average to hours a week working in her horse activity and to hours a according to ms craig’s horse activity log ms craig’s work on her horse activity during the years at issue included cleaning stalls feeding horses cleaning water troughs handling animals for the farrier and for the veterinarian grooming horses exercising horses and buying and transporting hay and other supplies week working as a real_estate agent although at all relevant times including during the years at issue ms craig spent a substantial amount of time each week working in her horse activity we believe that that time spent in her horse activity is totally consistent with her lifetime love of and interest in horses on the instant record we find that factor in sec_1_183-2 income_tax regs does not support ms craig’s position that she engaged in her horse activity with an actual and honest objective of making a profit expectation that the assets used in the activity may appreciate in value ms craig asserts on brief that she expects the value of her horses to appreciate as a result of the training breeding and show competition reputation developed by her horses and also expects the value of her real_property and related improvements to increase as the result of her development of a reputation as a primary supplier of ‘paint’ horses ms craig has not established through her testimony and the record does not otherwise establish that the increase if any in the value of petitioners’ horses and the increase if any in the value of petitioners’ farm property and improve- ments thereon would exceed the expenses that she has incurred in carrying on her the record does not establish that ms craig materially withdrew from her activity as a real_estate agent during the period she was engaged in her horse activity horse activity since and would be sufficient to recoup the aggregate losses sustained in that activity since that year on the instant record we find that factor in sec_1_183-2 income_tax regs does not support ms craig’s position that she engaged in her horse activity with an actual and honest objective of making a profit success of ms craig in carrying on other similar or dissimilar activities ms craig has not engaged in any activities similar to her horse activity however as of the time of the trial in this case ms craig had been a real_estate agent for approximately years during six of those years ms craig worked for a builder and spent her time marketing and selling newly constructed houses that the builder had constructed in the geographical area in which she lived for at least each of the years through ms craig had a profit from her real_estate agent activity moreover as of the time of the trial in this case ms craig had owned a rental property for about five years she reported a profit from that rental property for at least one of those years ms craig asks the court to conclude that because of her success as a real_estate agent she has the potential for success in other fields although we agree that ms craig has been a successful real_estate agent we are unable on the record before us to make the leap that would be required for us to conclude that her abilities and skills as a successful real_estate agent would be helpful in her claimed horse-breeding activitydollar_figure on the instant record we find that factor in sec_1_183-2 income_tax regs does not support ms craig’s position that she engaged in her horse activity with an actual and honest objective of making a profit ms craig’s history of income or loss with respect to the activity except for taxable_year petitioners did not report any income from ms craig’s horse activity for taxable years through for taxable_year petitioners reported dollar_figure from the sale of livestock according to petitioner the real_estate agent activity basically died came to a stop business came to a stop because of the recession we presume ms craig was referring in her testimony to the downturn in the economy that occurred starting around late and early of which we take judicial_notice however the record does not establish the exact timeframe to which ms craig was referring when she used the phrase the recession we note that the record does not establish that since when ms craig began her horse activity until the time of the trial in this case she had in any way modified her horse activity or taken any_action in order to increase the likelihood that that activity would be profitable ms craig does not claim that the losses sustained for each of petitioners’ taxable years through were due to any unforeseen or fortuitous circum- stances beyond her control moreover as noted above since when ms craig began her horse activity until the time of the trial in this case she had not in any way modified her horse activity or taken any_action to increase the likelihood that that activity would be profitable on the instant record we find that factor in sec_1_183-2 income_tax regs does not support ms craig’s position that she engaged in her horse activity with an actual and honest objective of making a profit amount of occasional profit if any ms craig has never generated a profit from her horse activity in fact except for taxable_year in which petitioners reported in schedule f gross_receipts of dollar_figure from the sale of livestock petitioners have not reported any gross_receipts for their taxable years through on the instant record we find that factor in sec_1_183-2 income_tax regs does not support ms craig’s position that she engaged in her horse activity with an actual and honest objective of making a profit financial status of ms craig virtually all of the income that petitioners reported in their return and their return as well as in their amended_return and their returns for their taxable years and was attributable to ms craig’s work as a real_estate agent and mr craig’s work as an electrician for lockheed martin that income was in part offset by the respective losses that they reported in schedules f included with those returns on the instant record we find that factor in sec_1_183-2 income_tax regs does not support ms craig’s position that she engaged in her horse activity with an actual and honest objective of making a profit extent to which elements of personal pleasure or recreation are involved ms craig who grew up among farms started riding horses at a young age and developed a love of horses as a child her lifetime love of and interest in horses extended beyond riding she worked on school projects on various horses and different breeds ms craig read books did research including online research about horses and the different breeds of horses attended certain exposi- tions in different geographic areas on different horse breeds and was involved with certain horse activities of 4-h organizations both of petitioners’ children began riding at young ages on the record before us we find that the extensive time that ms craig spent and to a lesser extent her children and mr craig spent in ms craig’s horse activity such as cleaning horses stalls and water troughs exercising the horses and buying and transporting hay and other supplies is not inconsistent with ms craig’s lifetime love of and interest in horses on the instant record we find that factor in sec_1_183-2 income_tax regs does not support ms craig’s position that she engaged in her horse activity with an actual and honest objective of making a profit the record does not establish any other factors that support ms craig’s position that she engaged in her horse activity with an actual and honest objective of making a profit based upon our examination of the entire record before us we find that ms craig has failed to carry her burden of establishing that she engaged in her horse activity with the objective of making a profit within the meaning of sec_183 sec_6662 sec_6662 imposes an accuracy-related_penalty of percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 respondent argues that petitioners are liable for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the taxpayer’s reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs on the instant record we find that since ms craig began her horse activity in she has not undertaken to do with respect to that activity what a reason- able person who has an actual and honest objective of making a profit from that activity would have done on that record we further find that respondent has carried respondent’s burden of production under sec_7491 on the instant record we find that ms craig has failed to carry her burden of showing that she acted with reasonable_cause and in good_faith to assess whether petitioners should claim for each of their taxable years and her horse activity as an activity in schedule f with respect to which she had the objective of making a profit within the meaning of sec_183 see sec_6664 sec_1_6664-4 income_tax regs based upon our examination of the entire record before us we find that ms craig has failed to carry her burden of establishing that she is not liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we have considered all of ms craig’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and respondent’s concession set forth in the stipulation of settled issues between respondent and ms craig an order granting respondent’s motion to dismiss for lack of prosecution as to petitioner gregory k craig and decision under rule will be entered
